 

Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/47/19 Paggeaper taunt

EASTERN DISTRICT OF LOUISIANA

 

leo FEB 27 2019

 

Ke

 

 

UNITED STATES DISTRICT COURT WILLIAM W. INS

 

 

EASTERN DISTRICT OF LOUISIANA CLERK
UNITED STATES OF AMERICA * CRIMINAL NO. 18-242
v. * SECTION: B
CLIFFORD “SKIP” KEEN #
* * *
FACTUAL BASIS

The defendant, CLIFFORD “SKIP” KEEN, (hereinafter, the “defendant” or “KEEN”),
has agreed to plead guilty as charged to the Bill of Information now pending against him, charging
him with conspiracy to commit honest services wire fraud and bribery, in violation of Title 18,
United States Code, Sections 371, 1343, 1346, and 666(a)(1)(B). Both the Government and the
defendant, CLIFFORD “SKIP” KEEN, do hereby stipulate and agree the following facts set
forth a sufficient factual basis for the crimes to which the defendant is pleading guilty. The
Government and the defendant further stipulate that the Government would have proven, through
the introduction of competent testimony and admissible, tangible exhibits, the following facts,
beyond a reasonable doubt, to support the allegations in the Bill of Information now pending
against the defendant:

Background

The Government would establish, through the introduction of documentary evidence that

the State of Louisiana received federal assistance in excess of $10,000 annually. The Government

would further establish, through documentary evidence and the testimony of

Page 1 of 13

AusA J6

Defendant
Defense Counsel
L

 
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 2 of 13

representatives of the St. Tammany Parish Sheriff's Office (STPSO), that the STPSO was an
agency of St. Tammany Parish, a local government/municipality within the State of Louisiana that
received federal assistance in excess of $10,000 annually. STPSO was the chief law enforcement
agency of St. Tammany Parish. In that capacity, STPSO was responsible for, among other things,
enforcing local and state laws, serving as the tax collector for St. Tammany Parish, and operating
incarceration facilities for inmates, select pre-trial criminal defendants, and adjudicated offenders
within St. Tammany Parish. STPSO fell under the authority of the Sheriff, an elected official who
was the chief law enforcement officer in St. Tammany Parish. The Sheriff of STPSO had
authority, among other things, to enter into certain contracts binding STPSO, including
professional service contracts, unilaterally. From about 1996 to June 2016, Public Official 1 was
the Sheriff of STPSO. As such, Public Official 1 was an agent of STPSO for purposes of Title
18, United States Code, Section 666.

The Government would further admit documentary evidence that in addition to their annual
salary, STPSO provided a pension program for qualifying employees. The pension program
provided that employees’ pensions vested after approximately twelve (12) years of service.
Vested employees would receive approximately 3.33% of their salary for each year of service, for
a maximum of 100 percent of an average of the highest three salary years.

The Government would further admit documentary evidence and eyewitness testimony that
STPSO permitted employees to seek, obtain, and hold outside employment subject to certain
restrictions. Specifically, STPSO purported to adhere to the State of Louisiana Code of

Governmental Ethics. See La. Rev. Stat. § 42:1101-1170. In pertinent part, an STPSO

Page 2 of 13
AUSA J &
Defendant

Defense Counsel foes
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 3 of 13

employee was prohibited from “participat[ing] in a transaction in which he has a personal
substantial economic interest of which he may be reasonably expected to know involving the
governmental entity.” See La. Rev. Stat. § 42:1112(a).

The Government would further admit documentary evidence and eyewitness testimony
that KEEN knew Public Official 1 since KEEN was a child. Public Official | engaged in acts
of sexual misconduct against KEEN beginning when KEEN was a child. KEEN was
employed by the STPSO from about July 1997 to June 2016, most recently as a Captain. Asa
Captain, KEEN oversaw and supervised STPSO’s Maintenance Department. KEEN
understood that, because of the sexual misconduct, Public Official 1 was generous to KEEN in
subsequent years, including hiring him at STPSO and providing him with the benefits detailed
below, to keep KEEN in his inner circle and deter KEEN from talking about Public Official 1’s
sexual misconduct towards him.

The Government would further admit documentary evidence and eyewitness testimony that
David Hanson (“Hanson”) met Public Official | while they were both in grade school in Abita
Springs, Louisiana. Thereafter, Hanson and Public Official 1 worked together in the Abita
Springs Police Department. Hanson and Public Official | became friends and participated in
numerous social activities with one another, including belonging to the same hunting club.
Hanson was employed by STPSO from not later than 2008 to June 2016, most recently as a

Captain. Asa Captain, Hanson oversaw and supervised STPSO’s Canine Division.

Page 3 of 13

AUSA &

Defendant

Defense Counsel ~~
J
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 4 of 13

Slidell Work Release Program

The Government would further establish, through the introduction of documentary
evidence and the testimony of representatives of STPSO, that STPSO was responsible for
operating work release programs for qualified state and parish prisoners within St. Tammany
Parish. The work release programs promoted public safety through the successful reintegration
of rehabilitated individuals returning to the community after their incarceration. Participants
focused on transitioning from incarceration, including finding and retaining employment,
becoming productive members of the community, and reconnecting with family members.
Inmates participating in work release programs often received specialized housing and the
opportunity to work in non-custodial environments (i.e., private employers) approved and obtained
by the work release program.

The laws of the State of Louisiana provided that “[t]he sheriff of each parish . . . is hereby
authorized to establish and administer a work release program for inmates of any jail or prison
under his jurisdiction.” See La. Rev. Stat. 15:711(a). Every inmate with work release privileges
was liable for the cost of his room, board, clothing, and other “necessary expenses incident to his
employment or placement.” See La. Rev. Stat. 15:711(c). The wages of any inmate employed
through a work release program were to be “collected by the sheriff or by his designated agent[.]”
See La. Rev. Stat. 15:711(d).

Before about November 2007, STPSO operated a work release program in St. Tammany
Parish, located at 141 Production Drive, Slidell, Louisiana 70460, within the Eastern District of

Louisiana. In about 2007, Public Official 1 decided to open a second work force program in

Page 4 of 13
AUSA J GC

Defendant
Defense Counsel

 
 
 
 
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 5of13

Covington, Louisiana, which he chose to be operated by a private entity (the “Covington work
release program”). Because work release programs were considered “professional services,” the
STPSO Sheriff had the authority to grant the right to operate work release programs to the private
entity of his choice unilaterally. In about November 2007, Public Official | entered into a
cooperative endeavor agreement with Company | to operate the Covington work release program
without seeking competitive bids. From about January 2008 to about March 2014, Company |
privately operated the Covington work release program. In about 2008, Public Official | arranged
for Company | to hire KEEN on a part-time basis to work at the Covington work release program.
From about 2008 to about 2014, KEEN was paid at least $30,000 per year for working at the
Covington work release program. Public Official | instructed KEEN to give Public Official 1
approximately one-half of his net pay from Company | in cash.

The Government would further establish, through the introduction of documentary
evidence and eyewitness testimony that in about early 2013, Public Official 1 decided to privatize
the work release program located at 141 Production Drive, Slidell, Louisiana 70460 (the Slidell
work release program). Thereafter, Public Official 1 discussed making KEEN and Hanson the
joint owners and operators of the Slidell work release program. KEEN and Hanson understood
that assuming ownership and control of the Slidell work release program would require them to
resign from STPSO and, consequently, lose their salaries and pension increases from continued
employment. KEEN and Hanson expressed this concern to Public Official 1. Thereafter,
KEEN, Hanson, and Public Official 1 discussed ways to allow KEEN and Hanson to maintain

their employment and still profit from the Slidell work release program. Ultimately, KEEN,

Page 5 of 13
AUSA <) 6-

Defendant
Defense Counsel

 
 
 
 
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 6 of 13

Hanson, and Public Official | agreed to make KEEN’s adult son (Person |) and Hanson’s adult
daughter (Person 2), owners of the Slidell work release program. Because Person | and Person 2
lacked sufficient education, training, experience, or funding to own and operate the Slidell work
release program, KEEN, Hanson, and Public Official | agreed that they needed to find another
individual to serve as a partner and operator of the Slidell work release program and that Person |
and Person 2 would serve as passive members in the Slidell work release program.

The Government would further establish, through the introduction of documentary
evidence and eyewitness testimony, that in about early 2013, with the knowledge and approval of
KEEN and Public Official 1, Hanson approached Person 3 about becoming involved in the
ownership and operation of the Slidell work release program. Hanson presented Person 3 a series
of conditions for his involvement in the Slidell work release program, including the following:
Person | and Person 2 would each own forty-five (45) percent of the Slidell work release program
and would each receive forty-five (45) percent of the profits, while Person | would own ten (10)
percent, receive ten (10) percent of the profits, and receive a salary; and Person 3 would be
responsible for the daily operations of the Slidell work release program. Person 3 was aware of
Hanson’s official position with STPSO and close relationship with Public Official 1. Person 3
knew that Public Official 1 was aware of the proposal and had authorized Hanson to convey it to
Person 3. Person 3 further understood that the terms were non-negotiable. Person 3 further was
aware that if he rejected the proposal he would be unable to compete for or obtain the contract.

Ultimately, Person 3 agreed.

Page 6 of 13
Ausa ~:&
Defendant
Defense Counsel .
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 7 of 13

The Government would further establish, through the introduction of documentary
evidence, including records from financial institutions and the Louisiana Secretary of State, that
St. Tammany Workforce Solutions, LLC was incorporated with the Louisiana Secretary of State
on about March 23, 2013. The registered agent was Person 3, and its officers were Person 1,
Person 2, and Person 3. Person 1, Person 2, and Person 3 entered into a legally binding operating
agreement for St. Tammany Workforce Solutions, LLC on about May 1, 2013. Although Person
3 was to be responsible “for the daily operations and management of [St. Tammany Workforce
Solutions, LLC] including the sole authority to hire and fire [its] employees,” he enjoyed only a
ten (10) percent ownership share, which entitled him to ten (10) percent of the profits. Person |
and Person 2 each enjoyed a forty-five (45) percent ownership share of St. Tammany Workforce
Solutions, LLC, which entitled each of them to a forty-five (45) percent share of all profits.

The Government would further admit, through the introduction of documentary evidence
and eyewitness testimony that St. Tammany Workforce Solutions, LLC operated and controlled
bank accounts at Citizens Bank & Trust Co. (“Citizens”) bearing Accounts Nos. XXX1185 and
XXX1223. KEEN operated and controlled a bank account at Home Bank, N.A. bearing Account
No. XXXXX4958. Person | operated and controlled a bank account at Citizens bearing Account
No. XXX9502. KEEN also enjoyed possession, control, and usage of a debit card drawn on
Account No. XXX9502. Person 2 operated and controlled a bank account at Citizens bearing
Account No. XXX9553. Hanson operated and controlled a bank account at Capital One Bank,

N.A. bearing Account No. XXXXXX0573.

Page 7 of 13

AUSA <) &
Defendant
Defense Counsel LP

-

“
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 8 of 13

The Government would further establish, through the introduction of documentary
evidence, that on about June 4, 2013, Public Official 1 entered into a cooperative endeavor
agreement (“privatization agreement”) on behalf of STPSO without seeking competitive bids with
St. Tammany Workforce Solutions, LLC to operate the Slidell work release program. Public
Official 1’s privatization of the Slidell work release program constituted a formal exercise of
government power and, as such, an official act. The agreement provided, in relevant part, that
Public Official | would “lease to St. Tammany Workforce Solutions, LLC, the premises located
at 141 Production Drive, Slidell, LA” from July 1, 2013, through July 1, 2016, that St. Tammany
Workforce Solutions, LLC would “operate and manage” the work release program, and that St.
Tammany Workforce Solutions, LLC would comply “with all federal, state, and local, laws, rules,
and regulations, including but not limited to La. R. S. 15:711, fire code, health regulations, and
DOC regulations.”

The Government would further establish that the privatization agreement provided that
STPSO would submit invoices to the Louisiana Department of Corrections for participants in the
Slidell work release program. STPSO then remitted the amount paid by the Louisiana
Department of Corrections to St. Tammany Workforce Solutions, LLC. According to the
privatization agreement, St. Tammany Workforce Solutions, LLC would pay STPSO $3.50 per
day, per inmate eligible to participate in the Slidell work release program and $1.50 per day, per
inmate for all other offenders. St. Tammany Workforce Solutions, LLC also agreed to pay

STPSO rent in the amount of $4,650.00 per month.

Page 8 of 13

AUSA J G

Defendant

Defense Counsel AAA
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 9 of 13

The Government would further establish through the introduction of documentary evidence
that between about June 27, 2013, and July 1, 2013, Person 3 made a $10,000 loan to St. Tammany
Workforce Solutions, LLC and pledged a piece of property he owned, appraised at $300,000, as
collateral to obtain a $200,000 business loan for St. Tammany Workforce Solutions, LLC to be
able to operate the Slidell work release program.

The Government would further establish through the introduction of documentary evidence
that St. Tammany Workforce Solutions, LLC operated the Slidell work release program from about
June 2013 through June 2016. During that period, Person 3 was responsible for the daily
operations of the program. Neither Person | nor Person 2 participated substantially in the
operation, oversight, or administration of the Slidell work release program. Typically, Person |
and Person 2 only went to the Slidell work release program to retrieve their checks. The Slidell
work release program, including its operation by St. Tammany Workforce Solutions, LLC,
affected interstate commerce in multiple ways. St. Tammany Workforce Solutions, LLC purchased
goods and services from outside the State of Louisiana, including by entering into food service
contracts with vendors based in the State of Mississippi and the State of Texas. Additionally,
inmate participants in the Slidell work release program worked for entities that were engaged in
interstate commerce.

The Government would further establish, through the introduction of documentary
evidence, including bank records, and eyewitness testimony, that Person 3 was directed to make
other unnecessary financial expenditures after the agreement was executed. For example, Person

3 was required to pay Person | and Person 2 salaries in addition to their ownership disbursements,

Page 9 of 13
AUSA IG

Defendant ( ( K

Defense So ee

a
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 10 of 13

even though they did not perform any work at the Slidell work release program. Additionally,
Hanson directed Person 3 to hire Person 4 to work at the Slidell work release program. Person 4
was a relative of Public Official 1 and employee at STPSO. Hanson told Person 3 that Person 4
should be paid approximately $30,000 per year, approximately one-hundred (100) percent of
Person 4’s salary at STPSO. Because Person 3 understood Person 4’s hiring to be directed by
Hanson and Public Official 1, Person 3 hired Person 4 even though St. Tammany Workforce
Solutions, LLC did not need to employ Person 4. Public Official | was aware of Person 4’s hiring
by the Slidell work release program.

The Government would further establish, through the introduction of documentary
evidence and eyewitness testimony, that Person 3 understood that he was expected to pay Person
4, and Person 3 began paying him in about August 2013. Until about mid-2016, Person 4 was
paid approximately $30,000 per year. Person 4 received the money even though he had no duties
or responsibilities at, and performed no work for, the Slidell work release program. Public
Official 1 knew that the job Person 4 was offered at the Slidell work release program and
compensated for was a no-show job.

Compensation

The Government would further establish, through the introduction of documentary
evidence and eyewitness testimony, that between about July 5, 2013, and January 13, 2017, Person
1 and Person 2 received not less than $1,195,000 from St. Tammany Workforce Solutions, LLC

in the form of ownership disbursements, salary payments, and occasional lump sum miscellaneous

Page 10 of 13
AUSA f CG

Defendant
Defense Counsel
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 11 of 13

payments. Person | received no fewer than 145 payments totaling approximately $566,154.06
and Person 2 received no fewer than 131 payments totaling approximately $629,331.02.

The Government would further establish through the introduction of documentary evidence
that, to advance, further, and carry out the scheme, payments to Person | and Person 2 typically
took the form of checks drawn on one of the bank accounts under the control of St. Tammany
Workforce Solutions, LLC or the personal bank account of Person 3. The depositing or cashing
of these checks caused wire communications to travel in interstate commerce. For example, on
about July 3, 2014, the deposit of check number 10337 in the amount of $15,000 drawn on St.
Tammany Workforce Solutions LLC’s Citizens bank account bearing number XXX1185 into
Person 1’s Citizens bank account bearing account number XXX9502 caused a wire
communication to travel in interstate commerce. Similarly, on about November 7, 2014, the
deposit of Check number 10455 in the amount of $15,000 drawn on St. Tammany Workforce
Solutions LLC’s Citizens bank account bearing number XXX1185 into Person 2’s Citizens bank
account bearing account number XXX9553 and cash withdrawal caused a wire communication to
travel in interstate commerce.

The Government would further establish, through the introduction of documentary
evidence and eyewitness testimony, that Person | and Person 2 transferred a significant portion of
the profits received from St. Tammany Workforce Solutions, LLC to their fathers, KEEN and
Hanson, respectively. They did so in one of several ways. For example, on approximately 276
instances, Person | generated cash from payments made by St. Tammany Workforce Solutions,

LLC and Person 3 totaling approximately $291,485.81, some of which he then gave to KEEN.

Page 11 of 13
AUSA J 6

Defendant
Defense Counsel

  
 
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 12 of 13

Additionally, KEEN regularly used a debit card drawn on the funds in Person |’s bank account to
pay for his personal expenses. On approximately 167 instances, Person 2 generated cash from
payments made by St. Tammany Workforce Solutions, LLC and Person 3 totaling approximately
$436,091.31, a significant portion of which she either gave to Hanson or deposited into bank
accounts to be used for the benefit of Hanson. The depositing of funds from Person 2 into a
different bank account to be used for Hanson’s benefit and KEEN’s usage of the debit card drawn
on funds in Person 1’s bank account caused wire communications to travel in interstate commerce.
Payments to Public Official 1

The Government would further establish, through the introduction of eyewitness
testimony, that KEEN and Hanson both understood that they would provide Public Official |
financial compensation in exchange for bestowing the right to operate the Slidell work release
program on St. Tammany Workforce Solutions, LLC. This understanding was based, in part, on
Public Official 1*s conduct in arranging for Company | to hire KEEN in about 2008. Thereafter,
KEEN and Hanson discussed the need to give Public Official 1 a portion of the profits of St.
Tammany Workforce Solutions, LLC and the amount they needed to give him. For example, on
multiple occasions KEEN and Hanson, and by extension Person | and Person 2, gave Public
Official | a portion of the payments they received from St. Tammany Workforce Solutions, LLC.
KEEN and Hanson each did so by making payments of not less than $1,000 in cash to Public
Official 1 on a recurring basis, and they typically made the payments at Public Official 1’s
residence. Additionally, in about January 2015, Hanson told Person 2 to write Public Official

1’s son a $4,000 check, which Hanson then gave to Public Official 1’s son. Person 2 gave such

Page 12 of 13
AUSA J C

Defendant
Defense Counsel

  
  
Case 2:18-cr-00242-ILRL-KWR Document 28 Filed 02/27/19 Page 13 of 13

a large amount of money to Public Official 1’s son because Public Official | issued the right to
operate the Slidell work release program to St. Tammany Workforce Solutions, LLC. The
privatization agreement did not reflect, and thereby did conceal, the fact that Public Official |
would receive financial compensation in exchange for bestowing the right to operate the Slidell
work release program on St. Tammany Workforce Solutions LLC.

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, Special Agents from the Federal Bureau of Investigation (FBI) and
Internal Revenue Service — Criminal Investigation Division (IRS-CID), other witnesses, and
documents and electronic devices in the possession of the FBI and IRS-CID, and statements made
by the defendant, CLIFFORD “SKIP” KEEN. The evidence contained herein constitutes a
minimum statement of facts detailed for the limited purpose of demonstrating a sufficient legal
basis for the plea of guilty exists. It is not intended to constitute a complete statement of all facts
known by KEEN or developed during the course of the investigation.

APPROVED AND ACCEPTED:

Wf ly — L—_—~

 

 

 

 

CLIFFORD “SKIP” KEEN ror COUTURE
Defendant Y Ktorney for Defendant Keen
Uf Bar Roll No. R279,
RDAN GINSBERG ELIZABETH PRIVITERA
Assistant United States Attorney Assistant United States Attorney
Illinois Bar Roll No. 6282956 Louisiana Bar Roll No. 27042

Page 13 of 13
